Citation Nr: 1646561	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving child for the purposes of establishing eligibility for dependency and indemnity compensation (DIC), death pension, and accrued benefits.

2.  Entitlement to accrued benefits for the last sickness and burial of the Veteran's surviving spouse, J.W.S.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1945 to November 1946; the Veteran passed away in March 1986.  The Appellant in this case is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied the Appellant eligibility for DIC benefits, to include accrued benefits, on the basis that she was not a proper claimant.  She timely appealed that decision.  

The issue of entitlement to accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Appellant filed an original claim for VA death benefits in March 2009, at which time she was 49 years of age.  There is no evidence that she is a helpless child.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the surviving child of the Veteran for purposes of basic eligibility for DIC, death pension, and accrued benefits are not met. 38 U.S.C.A. §§ 101, 1313, 1542, 5121 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.57, 3.1000 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board observes that 38 U.S.C.A. §§ 5103 (a) and 5103A and 38 C.F.R. § 3.159 impose obligations on VA in terms of its duty to notify and assist claimants.  However, as explained below, the law, and not the evidence, is dispositive in this case; hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the Appellant in the Board proceeding to adjudication of this claim at this juncture.

In this matter, the Appellant is seeking entitlement to DIC as a surviving child based upon the Veteran's death.  Where a veteran dies in service, from a service-connected or compensable disability, VA shall pay DIC to the veteran's surviving spouse, children, and parents.  38 U.S.C.A. §§ 1310, 1312, 1316.  A surviving child is entitled to DIC where there is no surviving spouse.  38 U.S.C.A. § 1313(b).  

For VA purposes, the term "child" means an unmarried person who is a legitimate child, a legally adopted child, a stepchild who was a member of the Veteran's household at the time of death, or an illegitimate child (acknowledged by the Veteran either in writing or via court ordered child support) of the Veteran; and is under the age of 18 years; or before reaching the age of 18 years became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57. 

Therefore, the threshold question to be answered in this case is whether the Appellant has the appropriate status to file a claim for entitlement to VA death benefits.

The Veteran died in March 1986.  The Appellant filed a claim for VA death benefits in March 2009, following the death of her mother, J.W.S., the Veteran's surviving spouse.  

In this case, basic recognition for VA death benefits must be denied because the Appellant does not meet the definition of a "child" as required for such eligibility.  She filed an original claim in March 2009, at which time she was 49 years of age.  Thus, her claim was received well after her 18th or 23rd birthdays.

Additionally, the Board acknowledges that the Appellant has argued that she is a "helpless child" and therefore is a proper claimant in this case; the Appellant has argued that as a result of the Veteran's asbestos exposure during military service, she, as an infant, contracted pneumonia and later developed asthma, which affects her to this day.  She also argues that she has hypertension, major depression, anxiety, loss of desire to interact with people, inability to work and loss of ability to focus.  

Based on review of the record, it is not shown that, prior to turning 18 years of age, the Appellant was permanently incapable of self-support; in support of her claim, she has submitted several private treatment records, although none of those treatment records are from the period when she was under the age of 18.  Most of those records are from 2010 or later, and do not document that any of those disorders began prior to her 18th birthday.  

Moreover, the Board notes that the Appellant submitted a December 2015 statement and a copy of her resume, which documented many years of work and the ability to self-support after her 18th birthday.  
This evidence clearly demonstrates that the Appellant was not incapable of self-support prior to her 18th birthday, and she clearly self-supported herself through active employment in 2009, 2011, 2013 and 2014.  As such, she cannot qualify as a "child" of the Veteran, and the appeal must be denied.  See 38 C.F.R. § 3.57(a).

Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless all of the requirements of a particular law are met, a claimant is not entitled to the benefit regardless of the circumstances.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis, supra. 


ORDER

Entitlement to recognition as the Veteran's surviving child for the purposes of establishing eligibility for dependency and indemnity compensation (DIC), death pension, and accrued benefits is denied.


REMAND

While the Veteran may not be a proper claimant in her own right for DIC, she may have some limited claim to reimbursement of last sickness and burial benefits of her mother, J.W.S., the Veteran's surviving spouse under 38 C.F.R. § 3.1000(a)(5).  

In this case, the Appellant filed a claim for DIC benefits on behalf of J.W.S. in February 2008; the Appellant signed the claims form on behalf of her mother.  In June 2008, the AOJ sent J.W.S. letter stating that they were going to take the form as an informal claim, although J.W.S. needed to return a signed claims form, even if such was merely an "x" mark.  

The Appellant responded to this June 2008 letter by submitting a statement notifying VA of her mother's death and indicating that she had a power of attorney for her mother, J.W.S., to act on her behalf.  She submitted a copy of the December 2005 Power of Attorney form executed by J.W.S. in favor of the Appellant.  

Consequently, it appears to the Board that J.W.S. properly filed a claim for DIC benefits within a year preceding her death and there may be a possible accrued benefits claim that has yet to be adjudicated.  However, under 38 C.F.R. § 3.1000(a), accrued benefits may only be payable to the surviving spouse, surviving child, or dependent parents.  In this case, as discussed above, the Appellant does not meet those requirements.  

Nonetheless, 38 C.F.R. § 3.1000(a)(5) states that accrued benefits may be paid to a person only so much as may be necessary to reimburse that person for the expense of the last sickness or burial.  

Consequently, this case must be remanded in order for the Appellant to provide any evidence respecting last sickness and burial expenses that she may have incurred respecting J.W.S.  If the Appellant so satisfies those requirements as a potential claimant of accrued benefits under 38 C.F.R. § 3.1000(a)(5), then the AOJ should adjudicate whether there are any accrued benefits due J.W.S. as a result of J.W.S.'s unadjudicated February 2008 DIC claim submitted prior to her death.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant proper notification regarding a claim for accrued benefits under 38 C.F.R. § 3.1000(a)(5), and solicit information from her respecting any last sickness and burial expenses she may have incurred regarding J.W.S.

2.  Following any additional indicated development and only if the Appellant demonstrates that she is a proper claimant for accrued benefits under 38 C.F.R. § 3.1000(a)(5), the AOJ should review the claims file and adjudicate J.W.S.'s claim for DIC benefits, which was received in February 2008 prior to her death, for accrued benefits purposes.  If the benefits sought on appeal remain denied, the Appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


